Title: To Alexander Hamilton from Thomas Parker, 30 October 1799
From: Parker, Thomas
To: Hamilton, Alexander


Sir,
Camp Near Harpers ferry [Virginia]30th Octr 1799

I have this moment Received your letter of the 21st Instant Inclosed in one from the Commander in Chief.
I Cannot Recollect any expression in my letter which I Conceived Coud induce you to Suppose that I meant to Build Barracks instead of Hutts. I think I Informed you that As there was not a Sufficiency of Timber on the public ground for Huting or Covering the whole of the Troops I had employed Mr Mackie to procure by Purchase materials (meaning Rough Logs & Boards or plank) for the purpose.
I have heretofore Informed you that I had proceeded on that plan to Huting my Regiment Conforming to your Instructions in every Respect [except] in the Size of the Hutts which the previous Cuting of the Timber prevented me from doing.
Colo Lear is now with me by order of the Commander in Chief to assist me in Endeavouring to procure the necessary materials for Accomodating the Other Troops. we are on Treaty for the purchase of a piece of Land adjoining to that Belonging to the public. If we Can Effect it which I hope may be done I expect we Shall be Able to Comply with his & your wishes. I will Inform you of the Result by Sundays mail.
The General expected that the Hutts woud be covered in the same manner that they were during the Revolutionary war & that It would not take the Quantity of plank that you had ordered to be purchased.
If we Coud procure proper Timber we Coud verry Readily Comply with his Expectations But It is not to be got in the neighbourhood; & you may Rest assured that the Calculation that I Inclosed you in my last letter will Rather fall Short of the Quantity of plank Requisite for the Hutts.
with the Highest Respect   I have the honor to be   Sir your Obd. Servt
Thomas Parker
 